NORTHCUTT, Judge.
Carol Voisin disputes a child support order that imputed income to her at a level she contended she had never earned. Because the record does not include a transcript of the evidentiary hearing or a stipulated statement of the evidence and proceedings pursuant to Florida Rule of Appellate Procedure 9.200(b)(4), we are compelled to affirm. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); Lynn v. Allstar Steakhouse & Sports Bar, Inc., 736 So.2d 722 (Fla. 2d DCA 1999).
Affirmed.
PARKER, A.C.J., and CASANUEVA, J., Concur.